internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-119044-02 date re date legend agency independent system operator state cities projects bonds y dear this is in response to your request on behalf of the agency for a ruling that the actions taken by some of its members to become participating transmission owners in the independent system operator the iso will not be treated as a deliberate action that causes the bonds to be private_activity_bonds under sec_141 of the internal_revenue_code_of_1986 the 1986_code or as industrial_development_bonds under sec_103 of the internal_revenue_code of the code facts and representations the agency represents that the following facts and circumstances are true or in the case of events that have not yet occurred the agency expects them to be true the agency has acknowledged that if the facts and representations based on its expectations do not occur as expected this letter_ruling will have no binding effect on the service the agency is a joint powers agency and a public entity organized under the laws of the state the agency has y members each of which is a political_subdivision of the state the agency was created to permit its members to secure by joint action among themselves or by contract with other utilities an adequate reliable and economical supply of electric power and energy the agency has the authority to jointly finance own develop and operate electric generation and transmission facilities and to issue bonds for the purpose of financing or refinancing all or any part of the costs of any authorized projects or purposes the agency currently has outstanding bonds the bonds which financed or refinanced costs associated with several electric power transmission projects-- the projects some of the bonds are subject_to the 1986_code and others are subject_to the code the agency owns an undivided ownership_interest in or is otherwise entitled to the transfer capability of each of the projects each project is operated for the agency by another entity several of the agency’s members including one or more of the cities participate in each of the projects every participating member in each project has entered into a take-or-pay contract with the agency for the purchase of its ratable portion of the transmission services provided by the project the contracts are for a term of years sufficient to amortize the agency’s debt burden with respect to the particular project under these contracts each participating city in a project is entitled to a specific_portion of the transmission services provided by that project the city’s entitlement or collectively the cities’ entitlements the electric industry is in the midst of significant changes to the way transmission services are purchased and sold as a result of the energy policy act of and various orders of the federal energy regulatory commission the ferc including order nos and referred to as open access a primary purpose of open access is to bring about increased competition at the wholesale energy level and therefore reduce the cost of wholesale electric energy to achieve this purpose the ferc in order no required among other items the provision of open access transmission services on a non-discriminatory basis by all ferc-jurisdictional utilities that own operate or control interstate transmission facilities and that a nonferc-jurisdictional utility that purchases transmission services from a ferc-jurisdictional utility and that owns or controls transmission facilities must make available open access transmission service to the ferc-jurisdictional utility under terms that are comparable to the service the nonferc- jurisdictional utility provides itself in order no the ferc required among other items each ferc-jurisdictional utility to make certain filings with the ferc with respect to forming and participating in a regional transmission organization an rto which includes independent system operators order no provides the required characteristics for rtos such as independence scope and regional configuration operational authority and short-term reliability the agency and its members are not subject_to the jurisdiction of ferc under and of the federal power act u s c 824d and 824e the act several of the agency’s members the cities are actively pursuing participation in the iso each of the cities would participate in the iso by entering into an agreement the agreement with the iso which would transfer to the iso operational control_over each participating city’s entitlements the iso will provide open and non- discriminatory access to the transmission facilities under its operational control the iso grid pursuant to a transmission tariff which has been approved by the ferc as being consistent with its rules promulgated under the act the iso will schedule transmission service over the iso grid and collect fees from the transmission service recipients there are three major categories of fees to be collected for the transmission services-- management fees access fees and usage fees the management fees which are fees to compensate the iso for the costs of services provided by it are retained by the iso there are different types of management fees each of which is a fee for the particular type of service provided the access fees are charged for use of the iso grid these fees are distributed to the participating iso transmission line owners and the owners of entitlements such as the cities the usage fees also known as congestion fees are collected during times of congestion in addition to the other fees for use of certain transmission lines whether particular lines are subject_to usage fees is determined by the iso congestion occurs when the amount of transmission service requested to be scheduled over a transmission line subject_to usage fees exceeds the capacity of the transmission line the amount of the usage fee is established through a bidding process by the entities that desire to schedule transmission service over the transmission line substantially_all of the usage fees collected by the iso are distributed to the holders of the firm transmission rights in respect to the particular transmission line subject_to the usage fees the iso determines the amount of firm transmission rights to be assigned to each transmission line subject_to usage fees the iso allocates the firm transmission rights among the iso participants that own the transmission facilities or entitlements to the transmission facilities along the transmission line subject_to usage fees at a prescribed time the iso will sell a predetermined portion of the participants’ firm transmission rights at auction at the auction the firm transmission rights may be purchased by anyone for a one year period after the one year period has expired the iso will place the firm transmission rights up for auction again the iso participants who have been allocated the firm transmission rights receive the proceeds of the auctions if any of the transmission lines to which the cities own entitlements are determined by the iso to be subject_to usage fees the iso will determine the amount of firm transmission rights to be assigned to each transmission line in that event the amount of firm transmission rights allocated to the cities will be commensurate with the amount of transmission capacity for the transmission line subject_to usage fees that the cities turn over to iso operational control the agreement may provide that at the end of an initial period the iso will put up for auction a prescribed amount of any firm transmission rights that have been allocated to a city however no city will allow the auction or other_disposition of any firm transmission right allocated to it in respect of a bond financed project unless either i the agency first has obtained a ruling of the service that such disposition would not cause the participation in the iso to have the effect of being a sale exchange or other_disposition of any of the bond financed projects to a nongovernmental person under sec_1_141-7t of the temporary regulations that are in effect as of the date of this letter the current temporary regulations or ii if final or temporary regulations superseding the current temporary regulations have been issued and made applicable to the bonds the agency has obtained a ruling of the service or an opinion of a nationally-recognized bond counsel firm that such sale or relinquishment of firm transmission rights will not adversely affect the tax-exempt status of the bonds after entering into the agreement the cities will retain ownership of their entitlements and the burdens associated therewith including the obligation to make payments to the agency sufficient to provide for payment of the debt service on bonds and for payment of the costs of operating and maintaining the associated transmission lines the cities also will retain the right to dispose_of those entitlements subject_to the consent of the iso which consent may not be unreasonably withheld the agency represents that if it is relying on this ruling it will apply the provisions of sec_1_141-7t f of the current temporary regulations to the bonds law and analysis generally under sec_103 of the 1986_code gross_income does not include interest on any state_or_local_bond sec_103 provides that interest on a state_or_local_bond is not excluded from gross_income if the bond is a private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 defines the term private_activity_bond to mean any bond issued as part of an issue which meets either the private_business_use_test and the private_security_or_payment_test the private business tests or the private_loan_financing_test sec_141 states that except as otherwise provided an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides that an issue meets the private_security_or_payment_test of if the payment of the principal of or the interest on more than percent of the proceeds of such issue is under the terms of such issue or any underlying arrangement directly or indirectly a secured_by any interest in property used or to be used for a private_business_use or in payments in respect of such property or b to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use sec_141 defines private_business_use to mean use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit sec_141 provides that use as a member of the general_public is not taken into account sec_1_141-2 provides that an issue is an issue of private_activity_bonds if the issuer reasonably expects as of the issue_date that the issue will meet either the private_business_use tests or the private_loan_financing_test sec_1_141-2 further provides that an issue is also an issue of private_activity_bonds if the issuer takes a deliberate action subsequent to the issue_date that causes the conditions of the private business tests or the private_loan_financing_test to be met sec_1_141-7t f ii provides that an action is not treated as a deliberate action under sec_1_141-2 if it is taken to implement the offering of non-discriminatory open access tariffs for_the_use_of transmission facilities financed by an issue in a manner consistent with rules promulgated by the ferc under and of the federal power act or comparable provisions of state law sec_1_141-7t f ii also provides that this exception does not apply to the sale exchange or other_disposition of transmission facilities to a nongovernmental person sec_1 15t f provides that in general sec_1_141-7t f applies to bonds sold on or after date that are subject_to sec_1301 of the tax_reform_act_of_1986 1986_3_cb_1 however sec_1_141-15t i provides that sec_1_141-7t f may be applied to any bonds sec_103 and sec_141 to of the 1986_code were enacted by sec_1301 of the tax_reform_act_of_1986 the act interest on bonds which are not subject_to sec_1301 may be excluded from gross_income under sec_103 or sec_103a of the code which provide similar rules sec_1_141-7t f ii may be applied to any bonds including bonds subject_to the code we conclude that entering into the agreement with the iso will not be treated as a deliberate action with respect to the bonds because it is an action described in sec_1_141-7t f ii the action is being taken to implement the offering of non-discriminatory open access tariffs for_the_use_of transmission facilities financed by an issue in a manner consistent with the rules promulgated by the ferc under and of the federal power act furthermore there is no sale exchange or other_disposition of the bond financed projects to a nongovernmental person conclusion the cities’ entering into the agreement with the iso will be an action described in sec_1_141-7t f ii and will therefore will not be treated as a deliberate action by the agency for purposes of either the 1986_code or the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed as to whether the bonds are tax-exempt under sec_103 and no opinion is expressed as to whether selling the firm transmission rights the rights to collect the usage fees would constitute a deliberate action also because we determined that joining the iso will not be a deliberate act it was not necessary to determine whether it will cause the private business tests or the private_loan_financing_test to be met this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s representative sincerely assistant chief_counsel exempt_organizations employment_tax government entities by timothy l jones assistant branch chief tax exempt bond branch
